    Case 2:17-cr-00194-ILRL-DEK Document 34 Filed 10/10/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                            CRIMINAL ACTION

VERSUS                                              NO. 17-194

MICHAEL J. COTTON                                   SECTION “B”(3)

                                   ORDER

     Michael J. Cotton has filed a “Motion for Compassionate

Release” pursuant to 18 U.S.C. § 3582. Rec. Doc.        33. In order for

the Court to determine the action, if any, that shall be taken on

this motion,

     IT IS ORDERED that the Clerk of Court serve a copy of the

motion and this order on the United States Attorney for the Eastern

District of Louisiana.

     IT IS FURTHER ORDERED that, not later than November 18, 2019

the United States Attorney for the Eastern District of Louisiana

shall    file   a   response   containing   the   Government’s   position

concerning the defendant’s motion.

     New Orleans, Louisiana this 10th day of October, 2019




                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE
